Citation Nr: 0802141	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-35 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2. Entitlement to service connection for a right shoulder 
disability.

3. Entitlement to service connection for a left shoulder 
disability.

4. Entitlement to service connection for a right knee 
disability secondary to a bilateral shoulder and/or back 
condition.

5. Entitlement to service connection for a left knee 
disability secondary to a bilateral shoulder and/or back 
condition.

6. Entitlement to service connection for a back disability as 
secondary to a bilateral shoulder condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1995 to 
November 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. All necessary notice and development actions have been 
completed. 

2. PTSD was not manifested during active duty service or 
within one year after separation from active duty service and 
is not causally or etiologically related to service. 

3. A right shoulder disability was not manifested during the 
veteran's active duty service and is not the result of any 
incident of active duty service. 

4. A left shoulder disability was not manifested during the 
veteran's active duty service and is not the result of any 
incident of active duty service. 

5. A right knee disability was not manifested during active 
duty service, nor is a right knee disability otherwise 
related to such service, to include as secondary to a 
bilateral shoulder or back condition. 

6. A left knee disability was not manifested during active 
duty service, nor is a left knee disability otherwise related 
to such service, to include as secondary to a bilateral 
shoulder or back condition. 

7. A back disability was not manifested during active duty 
service, nor is a back disability otherwise related to such 
service, to include as secondary to a bilateral shoulder 
condition.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2. A right shoulder disability was not incurred in or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

3. A left shoulder disability was not incurred in or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

4. A right knee disability was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

5. A left knee disability was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  
6. A back disability was not incurred in or aggravated during 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The veteran was 
not provided notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). The Board finds that 
denial of the claims in this decision makes the notification 
error non-prejudicial.  

The veteran's representative argues that the veteran did not 
receive adequate notice since he frequently changed addresses 
and there is no statement from the veteran acknowledging 
receipt of correspondence. To the extent that the veteran 
argues that he did not receive VA correspondence, the above 
mentioned letter was mailed to him at his current address of 
record at the time, and none was returned by the postal 
service as undeliverable. The Court of Appeals for Veterans 
Claims (the Court) has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)). While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO. In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity. It is 
therefore presumed that the veteran received the VA 
correspondence mailed to him.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. VA treatment 
records are associated with the record. Unfortunately, it 
appears that, other than his entrance examination report, the 
veteran's service medical records are unavailable. A June 
2004 records request shows that all available service medical 
records and personnel records have been provided. 
Additionally, the RO sent an April 2005 letter to the veteran 
notifying him that they needed his service medical records. 
The veteran did not respond. In light of this situation, the 
Board believes the RO has done everything possible to locate 
the veteran's service medical records and that further 
inquiries would be futile.  

Additionally, a February 2005 Compensation and Pension 
Inquiry Report shows that the veteran was scheduled for VA 
examinations concerning PTSD, joints (including knee and 
shoulder), and his spine. The veteran failed to report. 
Subsequently, the RO sent the veteran an April 2005 letter 
asking whether he would be willing to report for VA 
examinations. The veteran did not respond. The Board finds 
that the RO complied with its duty to assist by scheduling 
the veteran for multiple VA examination in connection with 
his claim and by attempting to contact the veteran to 
reschedule his missed VA examinations. The Board takes this 
opportunity to advise the veteran that it is his 
responsibility to cooperate, as the law provides that if a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where his participation is essential in 
obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991). Under the law, a 
claimant for VA benefits has the responsibility to present 
and support the claim. 38 U.S.C. § 5107(a).  

The Board finds that there is no outstanding available 
evidence that needs to be obtained in order to fairly decide 
the veteran's claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury. 
38 C.F.R. § 3.310(a). Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for PTSD

The veteran seeks service connection for PTSD. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran failed to report for his March 2004 VA PTSD 
examination and did not respond to a request to reschedule. 
As such, the record contains limited VA treatment notes. VA 
treatment records, dated March 2004, show that the veteran 
was negative for depression on a primary care depression 
screening test and that he was negative for alcohol on an 
alcohol screening test. There is no diagnosis or suspicion of 
PTSD in the VA treatment records. 

The evidence fails to show that the veteran now has a PTSD 
disability that can be linked to his active military service. 
Without any evidence of a current disability, the veteran's 
claim for service connection for PTSD is denied. 38 C.F.R. 
§ 3.303. 
Service Connection for right and left shoulder disabilities

The veteran seeks service connection for right and left 
shoulder disabilities. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The veteran's limited service medical records are negative 
for any shoulder complaints or treatments. The veteran 
provides no statement of any in-service event or injury that 
he thinks is related to his alleged right and left shoulder 
disabilities. The veteran failed to report for a VA 
examination scheduled in March 2005. VA treatment records, 
dated March 2004 show that the veteran complained of right 
shoulder pain and that a rotator cuff tear was suspected. 
There is no mention of left shoulder pain. 

The evidence fails to show that the veteran has a shoulder 
disability in either shoulder. Without any evidence of a 
current disability, the veteran's claim for service 
connection for right and left shoulder disability is denied. 
38 C.F.R. § 3.303.

Service Connection for right and left knee disabilities to 
include as secondary to left and right shoulder and back 
disabilities

The veteran seeks service connection for right and left knee 
disabilities, including as secondary to right and left 
shoulder disabilities. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

With regard to the veteran's assertion that his right and 
left knee disability may be secondary related to right and 
left shoulder disabilities and a back disability which were 
manifested in service, the Board notes that establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). As the 
veteran has not been shown to have had any shoulder or back 
disability in service, these are not service-connected 
disabilities, and entitlement to service connection on a 
secondary basis is not warranted.

Nevertheless, the Board must consider the veteran's claim for 
left and right knee disabilities on a direct basis. See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Again, 
due to unavailability of the service medical records, there 
are no documented complaints or treatment of any knee 
disability during service. The veteran provides no statement 
of any in-service event or injury that he thinks is related 
to his alleged right and left knee disabilities. VA treatment 
records do not show any complaints or treatment for any knee 
disability. Without any evidence of a current disability, the 
veteran's claim for service connection for right and left 
knee disability is denied. 38 C.F.R. § 3.303.

Service Connection for a back disability to include as 
secondary to left and right shoulder disabilities

The veteran seeks service connection for a back disability, 
including as secondary to left and right shoulder 
disabilities. Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

With regard to the veteran's assertion that his back 
disability may be secondary related to left and right 
shoulder disabilities which were manifested in service, the 
Board notes that establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). As the veteran has 
not been shown to have had any shoulder or back disability in 
service, these are not service-connected disabilities, and 
entitlement to service connection on a secondary basis is not 
warranted. 

Nevertheless, the Board must consider the veteran's claim for 
a back disability on a direct basis. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). Again, due to the 
unavailability of the service medical records, there are no 
documented complaints or treatment of any back disability 
during service. The veteran provides no statement of any in-
service event or injury that he thinks is related to his 
alleged back disability. VA treatment records do not show any 
complaints or treatment for any back disability. Without any 
evidence of a current disability, the veteran's claim for 
service connection for a back disability is denied. 38 C.F.R. 
§ 3.303.


ORDER

Service connection for Post Traumatic Stress Disorder (PTSD) 
is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a back disability is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


